Citation Nr: 0946883	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from May 1943 to January 1946, 
August 1950 to May 1952, and December 1964 to December 1967, 
with several other periods of service totaling 20 years of 
active service.  The Veteran died in June 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the January 2007 Statement of the Case 
(SOC) identifies the May 2006 rating decision, in which the 
RO confirmed and continued its November 2004 denial of 
service connection for cause of the Veteran's death, as the 
rating action on appeal.  However, the Appellant submitted a 
statement less than a year after the November 2004 decision, 
indicating her desire to be awarded entitlement to service 
connection for cause of the Veteran's death.  The Board 
considers this a Notice of Disagreement, and as such, 
finality has not attached and this appeal stems from the 
November 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Appellant asserts 
that the Veteran's exposure to Agent Orange caused his lung 
cancer that later metastasized to his liver causing death.

The Board finds that further development is necessary before 
the claim can be adjudicated.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for Dependency Indemnity 
Compensation (DIC), which includes a claim of service 
connection for the cause of the Veteran's death, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the Veteran was service-connected for hearing loss, 
external hemorrhoids, and right inguinal hernia scar at the 
time of his death.  While the January 2006 notice letter 
generally addresses what is required to establish service 
connection for cause of death, there has been no notice that 
the Veteran was service connected for a disability or a 
discussion of the specific evidence and information required 
to establish the Appellant's claim.  The Veterans Court held 
in Hupp that the section 5103(a) notice letter should be 
"tailored."  Id.  Based on the Board's review of the claim 
and the January 2006 notice provided to the Appellant, 
pursuant to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) 
(VCAA), the Board finds that it is required to remand this 
case so that the Appellant can be provided with a new VCAA 
notice letter that more fully complies with the Court's 
holding in Hupp.

Additionally, the Veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Furthermore, DIC benefits are payable to the surviving spouse 
of a Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2009).  In 
order to establish service connection for the cause of a 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  See 38 C.F.R. § 3.312.  
The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The Veteran died in June 2004 and the death certificate shows 
that the Veteran's death was caused by liver carcinoma with 
metastatic, acute bronchitis, lower gastrointestinal 
bleeding, and symptomatic anemia.  The Appellant contends 
that the Veteran's liver carcinoma was caused by lung cancer 
that had metastasized to the liver.

38 C.F.R. § 3.307(a) states that a Veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  If a Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases shall be service-
connected, even if there is no record of such disease during 
service.  38 C.F.R. § 3.307(a).  Liver cancer is not one of 
the diseases associated with exposure to Agent Orange; 
however, respiratory cancer is listed as a disease to be 
presumptively service connected based on exposure to Agent 
Orange.  See 38 C.F.R. § 3.309(e).  Medical records from 
March 2004 indicate the Veteran had a history of lung 
carcinoma, and service records indicate the Veteran served 
active duty in the Republic of Vietnam.  Service connection 
may be warranted for respiratory cancer on a presumptive 
basis, based on the Veteran's exposure to Agent Orange.  
However, the question is whether the Veteran's respiratory 
cancer contributed to his death.

The Veteran's private physician reported in a statement from 
February 2006 that the Veteran was under his care for the 
condition of cancer of the lung with metastasis to the liver.  
Also, a medical record from March 2004 indicated the Veteran 
had a history of lung carcinoma.

To date, a VA medical opinion has not yet been obtained.  A 
remand is required to obtain a VA medical opinion to 
determine whether the Veteran's cancer of the lung was a 
contributory cause of death.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant with a new 
VCAA notice letter, conforming to Hupp, 
noting (1) a statement indicating that 
the Veteran was service-connected for 
bilateral hearing loss, external 
hemorrhoids, and right inguinal hernia 
scar at the time of his death, and (2) 
an explanation of the evidence and 
information required to substantiate 
the DIC claim based on the conditions 
service connected and those not yet 
service connected.  

In addition, the notice should inform 
her how effective dates and disability 
ratings are formulated.

2.  Arrange for the Veteran's claims 
folder to be reviewed by an appropriate 
VA examiner.  After review, the 
examiner must opine as to whether it is 
at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's lung cancer caused the death 
of the Veteran or contributed 
substantially or materially, combined, 
aided or lent assistance to cause the 
death of the Veteran. 

The examiner is also asked to 
specifically offer comments and an 
opinion on Dr. Acevedo's statement that 
the Veteran was treated for cancer of 
the lung with metastasis to the liver.

The rationale for any opinion expressed 
should be provided in a legible report.

3.  Thereafter, the Appellant's claim 
should be readjudicated.  If the 
benefit sought remains denied, the 
Appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


